    Case 3:19-md-02885-MCR-GRJ Document 993 Filed 02/12/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                Case No. 3:19-md-2885

                                           Judge M. Casey Rodgers
                                           Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                  ORDER

     This matter came before the Court on February 11, 2020, the first day

of a scheduled two-day deposition of Defendants’ former employee Robert

Falco. Mr. Falco was a project engineer at 3M until 2010 and was

employed by Defendants and their predecessors for nearly 40 years.

Plaintiffs assert that Mr. Falco was involved in the development and testing

of the CAEv2. When Plaintiffs questioned Mr. Falco about the reason for

his termination from 3M, his counsel (Richard Blaiklock) instructed the

deponent not to answer.

     On February 11, 2020, during a telephone conference with counsel

for Plaintiffs, Defendant, and the deponent, Counsel for Mr. Falco made an

ore tenus motion for a protective order under Federal Rule of Civil

Procedure 30(d)(3) seeking to limit the scope of inquiry regarding Mr.
    Case 3:19-md-02885-MCR-GRJ Document 993 Filed 02/12/20 Page 2 of 2




Falco’s termination on the basis that the questioning was unreasonably

annoying, embarrassing, or oppressive.

      On February 12, 2020, the Court held a telephonic hearing on the

deponent’s motion. The Court heard arguments from counsel for Plaintiffs,

Defendant, and the deponent. For the reasons explained at the hearing,

the motion for a protective order under Rule 30(d)(3) is DENIED and Mr.

Falco is directed to answer Plaintiffs’ questions regarding the

circumstances of his termination.

      This order is subject to the condition that any questions asked of Mr.

Falco regarding the reasons for his termination and his answers thereto are

governed under the provisions of the Court’s June 17, 2019, protective

order, ECF No. 442. If counsel for Mr. Falco designates the material as for

“Attorney’s Eyes Only” (which limits dissemination to counsel of record for

Plaintiffs, Defendants, and Mr. Falco, and their paraprofessionals) and

Plaintiffs wish to challenge this designation, Plaintiffs must notify counsel

for Defendants and counsel for Mr. Falco (Richard Blaiklock) so they have

the opportunity to be heard on the matter.

      DONE AND ORDERED this 12th day of February 2020.

                                           s/Gary R. Jones
                                           GARY R. JONES
                                           United States Magistrate Judge

                                       2
